Citation Nr: 1243570	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  10-29 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel



INTRODUCTION

The Veteran had active military service from June 1965 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA) that, in relevant part, denied service connection for bilateral hearing loss and tinnitus.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.  


REMAND

The Veteran alleges that he has bilateral hearing loss and tinnitus as a result of noise exposure he experienced during his active military service, including a tour of duty on the USS Oak Hill.  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The provisions of 38 C.F.R. § 3.385 state that hearing loss will be considered to be a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2012).  

Upon enlistment examination in February 1965, the Veteran's puretone thresholds, in decibels, were as follows:   




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
10
LEFT
15
10
0
0
10
Upon a submarine training examination in September 1965, the Veteran's puretone thresholds, in decibels, were as follows:   




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
10
25
LEFT
0
5
0
10
15

Upon discharge examination in July 1968, an audiogram was not conducted.  Whispered voice test revealed hearing that was 15/15 bilaterally.  

Hence, the record essentially shows that the Veteran experienced a shift in his hearing and at least some measure of hearing loss, as defined by the Court in Hensley, supra, during his active military service.  Consequently, the Board finds that a VA examination is necessary to obtain an opinion on the Veteran's currently manifest hearing loss and tinnitus.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2011); see also, 38 C.F.R. § 3.303(d) (2011); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Upon remand, ongoing VA medical records and any additional evidence to support the claim should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who have treated the Veteran for bilateral hearing loss and tinnitus since his discharge from service.  After securing the necessary release(s), the RO should obtain these records, including VA outpatient treatment reports.  (Duplicate records should not be placed in the claims file).  
2.  After associating all outstanding records with the claims folder, schedule the Veteran for a VA audiological examination for an opinion as to the etiology of any currently manifest bilateral hearing loss disability and tinnitus.  The claims file must be made available to the examiner for review prior to the examination.  

The audiologist must review the entire claims file, including the Veteran's service treatment records and lay statements.  After a thorough review of the Veteran's records including his service treatment records, and a full audiological evaluation if deemed warranted, the audiologist should answer the following questions and identify the basis upon which the opinion(s) are based:  

a.  Is it at least as likely as not, (i.e., is there a 50/50 chance), that the Veteran has a unilateral or bilateral hearing loss disability that began in, was aggravated by, or is otherwise related to his active military service, including noise exposure?  The examiner should comment on the shift noted in the Veteran's puretone thresholds upon submarine examination as compared to entrance examination, and offer some explanations for such results.  
.
b. Is it at least as likely as not, (i.e., is there a 50/50 chance), that the Veteran has tinnitus that began in or is otherwise related to his active military service, including noise exposure.  

3.  After the development requested above has been completed to the extent possible, review the record and readjudicate the claims for entitlement to service connection for bilateral hearing loss disability and tinnitus.  If any benefit sought on appeal is not granted, the Veteran and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

